DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 24, and 28 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the newly applied obviousness rejection based on the teachings of, at least, Schloeman et al. and Takatori.  The newly discovered teachings of Takatori show that delay elements should include a delay generating part which may take various forms, including an analog current-starved inverter (Fig. 3).  Takatori also teaches that, instead of using a single delay element (e.g. Fig. 1A), the delay elements may be arrayed (e.g. Fig. 12) so as to provide a plurality of cascaded delay generating parts that produces a multiplied delay effect that is controllable according to input bias signal(s).
In arguing the rejection of claim 22, Applicant contends that the prior art references do not make obvious the feature that “a length of the delay in each analog delay circuit is variable and based on a selected print speed mode …”.  As indicated in the previous Office Action, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17, 20-24, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schloeman et al. (US 6280012 B1) in view of Takatori (US 2009/0153214 A1).
Regarding claim 16:
	Schloeman et al. disclose an integrated circuit to drive a plurality of fluid actuators, the integrated circuit comprising:
	a plurality of analog delay circuits (35, 42: col. 4, lines 16-18, 34-39) operably coupled in series (Fig. 3) and to a fire input (from fire signal generation logic 18) to receive a fire signal (firing signal FT) in succession (Fig. 3),

	Schloeman et al. do not expressly disclose that the integrated circuit comprises a bias circuit operably coupled to each of the plurality of analog delay circuits.
	However, Takatori discloses a delay circuit that includes a plurality of cascaded analog delay circuit elements (inverters, as the delay generating part 11 of delay elements 10, are cascaded: Figs. 3, 12), the cascaded delay circuit providing a multiplied delay that is controllable (paragraph 139) by utilizing a bias circuit (inherent to the supply of bias signals) operably coupled to each of a plurality of analog delay circuits (delay elements 10: Fig. 12), each of the plurality of analog delay circuits is responsive to an analog bias signal (BIAS B11, B12: Figs. 3, 12), the bias circuit providing the analog bias signal to control the delay (Figs. 3, 12).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include Takatori’s biased delay circuit as Schloeman et al.’s delay circuits, so as to provide the ability to produce a multiplied variable delay output.
Regarding claim 17:
	Schloeman et al.’s modified integrated circuit comprises all the limitations of claim 16, and Takatori also discloses that each analog delay circuit (10) includes a current starved inverter circuit (paragraph 101 & Fig. 3).
Regarding claim 20:
	Schloeman et al.’s modified integrated circuit comprises all the limitations of claim 20, and Takatori also discloses that the bias signal is one of a plurality of available bias signals of the bias circuit (BIAS B11, B12: Figs. 3, 12).
Regarding claim 21:
Schloeman et al.’s modified circuit comprises all the limitations of claim 16, and Schloeman et al. also disclose that each analog delay circuit includes an input (Fig. 3), and the output of an analog delay circuit of the plurality of analog delay circuits is coupled to the input of a successive analog delay circuit coupled in series (col. 3, line 61 – col. 4, line 9 & Fig. 3).
Regarding claim 22:
	Schloeman et al.’s modified circuit comprises all the limitations of claim 16, and Schloeman et al. also disclose that the fluid actuators are included in a printing device (Fig. 3), and Takatori also disclose that a length of the delay in each analog delay circuit is variable and is adjusted via the analog bias signal (paragraph 90).
	Please note that the claimed features that the length of the delay is “based on a selected print speed mode” and that the length of the delay is adjusted “based on a measurement of a length of time taken to propagate the fire signal through the plurality of analog delay circuits,” are currently presented as a recitation of intended use for the claimed integrated circuit.  The claimed integrated circuit does not include means plus function language or a control circuit configured to perform such feedback controls of the delay.  Moreover, the combined teachings of Schloeman et al. and Takatori make obvious an integrated circuit structure that is fully capable of varying the delay according to such factors.
Regarding claim 23:
	Schloeman et al.’s modified circuit comprises all the limitations of claim 16, and Schloeman et al. also disclose that the integrated circuit is included on a fluid ejection die (Figs. 1, 3).
Regarding claim 24:
	Schloeman et al. disclose a fluid ejection device comprising:
	a plurality of analog delay circuits (35, 42: col. 4, lines 16-18, 34-39) operably coupled in series (Fig. 3) and to a fire input (from fire signal generation logic 18) to receive a fire signal 
	a fluid actuator device (printhead 10) having a plurality of fluid actuators (ink expulsion elements 25: Fig. 2), the fluid actuator device operably coupled to each output (Fig. 3) and to eject fluid with a fluid actuator of the plurality of the fluid actuators in response to the fire signal (col. 3, line 61 – col. 4, line 9 & Fig. 4).
	Schloeman et al. do not expressly disclose that the integrated circuit comprises a bias circuit operably coupled to each of the plurality of analog delay circuits.
However, Takatori discloses a delay circuit that includes a plurality of cascaded analog delay circuit elements (inverters, as the delay generating part 11 of delay elements 10, are cascaded: Figs. 3, 12), the cascaded delay circuit providing a multiplied delay that is controllable (paragraph 139) by utilizing a bias circuit (inherent to the supply of bias signals) operably coupled to each of a plurality of analog delay circuits (delay elements 10: Fig. 12), each of the plurality of analog delay circuits is responsive to an analog bias signal (BIAS B11, B12: Figs. 3, 12), the bias circuit providing the analog bias signal to control the delay (Figs. 3, 12).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include Takatori’s biased delay circuit as Schloeman et al.’s delay circuits, so as to provide the ability to provide a multiplied delay that is controllable.
Regarding claim 28:
	Schloeman et al. disclose a printhead cartridge (col. 6, lines 25-29) comprising an integrated circuit to drive a plurality of fluid actuators, the integrated circuit comprising:
	a plurality of analog delay circuits (35, 42: col. 4, lines 16-18, 34-39) operably coupled in series (Fig. 3) and to a fire input (from fire signal generation logic 18) to receive a fire signal (firing signal FT) in succession (Fig. 3), each analog delay circuit to receive the first signal and, 
	a plurality of fluid actuators (ink expulsion elements 25), each of the plurality of fluid actuators operably coupled to a corresponding output (Fig. 3) and to eject fluid in response to the fire signal (col. 5, lines 48-59).
	Schloeman et al. do not expressly disclose that integrated circuit comprises a bias circuit to provide a bias signal and control the delay in the plurality of analog delay circuits.
However, Takatori discloses a delay circuit that includes a plurality of cascaded analog delay circuit elements (inverters, as the delay generating part 11 of delay elements 10, are cascaded: Figs. 3, 12), the cascaded delay circuit providing a multiplied delay that is controllable (paragraph 139) by utilizing a bias circuit (inherent to the supply of bias signals) operably coupled to each of a plurality of analog delay circuits (delay elements 10: Fig. 12), each of the plurality of analog delay circuits is responsive to an analog bias signal (BIAS B11, B12: Figs. 3, 12), the bias circuit providing the analog bias signal to control the delay (Figs. 3, 12).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include Takatori’s biased delay circuit as Schloeman et al.’s delay circuits, so as to provide the ability to produce a multiplied delay that is controllable.
Regarding claim 29:
	Schloeman et al.’s modified printhead cartridge comprises all the limitations of claim 28, and Schloeman et al. also disclose that the plurality of fluid actuators are arranged in a plurality of primitives (13/30A), and each primitive is coupled to a corresponding output (Figs. 1, 3).
Regarding claim 30:
Schloeman et al.’s modified printhead cartridge comprises all the limitations of claim 29, and Schloeman et al. also disclose that the plurality of primitives are arranged on a fluid ejection die along an axis of a column of the fluid ejection die (Figs. 1, 3).
	
Claims 18-19 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schloeman et al. as modified by Takatori, as applied to claims 16/24 above, and further in view of Palmer et al. (US 2015/0145581 A1).
Regarding claim 18:
	Schloeman et al.’s modified integrated circuit comprise all the limitations of claim 16, but does not expressly disclose the particular configuration of the bias circuit.
	However, Palmer et al. disclose delay circuitry that enables compensation of parameter variations (paragraph 16) by comprising a bias circuit (at least delay DAC 530) that is operable coupled to a plurality of analog delay circuits (inverters 511-513: Fig. 5), wherein the bais circuit includes a digital-to-analog converter (530) to receive a programmable input (range bias voltage Vmg) and to output a bias signal that includes a control voltage (Vbn, Vbp: Fig. 5) in response to the programmable input (paragraphs 48-49 & Fig. 5).
Regarding claim 19:
	Schloeman et al.’s modified integrated circuit comprises all the limitations of claim 18, and Palmer et al. also disclose that the control voltage is a continuous control voltage (voltages are “set”: paragraph 49).
Regarding claim 25:
	Schloeman et al.’s modified device comprises all the limitations of claim 24, and Schloeman et al. also disclose that the plurality of analog delay circuits and the fluid actuator device are included on a fluid ejection die (11: Figs. 1, 3).
Schloeman et al.’s modified device does not expressly comprise the plurality of analog delay circuits, the bias circuit, and the fluid actuator device included on a fluid ejection die.
	However, Palmer et al. also teach that the plurality of analog delay circuits, the bias circuit, and the destination blocks may be integrated into the same circuit (paragraph 53).
	It would have been obvious to further integrate the bias circuit on Schloeman et al.’s fluid ejection die, since an artisan is well aware that such integration would reduce overall circuit footprint.
Regarding claim 26:
	Schloeman et al.’s modified device comprises all the limitations of claim 25, but does not expressly comprise a plurality of fluid ejection dice.
	However, Examiner takes Official Notice that fluid ejection devices commonly employ a plurality of fluid ejection dice, so as to provide a printbar that enables image formation across an entire width of media.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to form a printbar having a plurality of Schloeman et al.’s modified fluid ejection dice.
Regarding claim 27:
	Schloeman et al.’s modified device comprises all the limitations of claim 25, and Schloeman et al. also disclose that the device may comprise a print substance reservoir (ink supply 118: col. 6, lines 25-29).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853